Appeal from a resentence of the Supreme Court, Monroe County (Francis A. Affronti, J.), rendered November 24, 2009. Defendant was resentenced upon his conviction of course of sexual conduct against a child in the first degree.
*1429It is hereby ordered that the resentence is modified as a matter of discretion in the interest of justice and on the law by amending the order of protection and as modified the resentence is affirmed, and the matter is remitted to Supreme Court, Monroe County, for further proceedings in accordance with the same Memorandum as in People v Nicholson (118 AD3d 1423 [June 20, 2014]).
All concur except Carni and Lindley, JJ., who dissent and vote to vacate the resentence in the same dissenting memorandum as in People v Nicholson (118 AD3d 1423 [June 20, 2014]).
Present—Centra, J.P, Peradotto, Carni, Lindley and Whalen, JJ.